DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/21 has been entered.
Claim Objections
Claim 27 is objected to because of the following informalities:  In line 2, the comma between “oil” and “and gas extraction” should be deleted to correct the grammatical informality therein.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for avoiding precipitation at a pH of , does not reasonably provide enablement for avoiding precipitation for all pH values within the acidic range instantly claimed of 1-7.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Applicant describes within the specification wherein the use of lignin alone is not satisfactory in hydrogen sulfide scavenging as it may generate precipitation in the medium that causes scale or corrosion issues.  The specification continues by noting the composition of the instant application preferably has a pH from 1 to 9, where it is preferable to not present alkaline character in order to avoid precipitation in the medium, where such a preferable pH range is from 3 to 7.  The specification continues by stating the combination of sugars and lignin derived compounds is key to achieve both the performance and avoid precipitation in the medium.  Table 3 is the only table indicating whether precipitation has occurred in the samples, and it is noted the examples set forth therein are restrictive in only testing a pH of 5.0 and 5.5.  Although a comparison is shown with a combination of sugars and lignin at a pH of 8.9 wherein precipitation occurs, it is unclear if precipitation would indeed be avoided at a pH of, for example 1, 2, 3, 4, 6 or 7.  The Examiner notes, precipitation is shown to occur at a pH of 7.5, but the composition tested at such a pH is lignin alone, and, as such, it is unclear if the combination of lignin and sugar at a neutral pH of 7.0 for example would indeed be sufficient to avoid precipitation.  
Per In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), the current claims fail to meet the following Undue Experimentation factors:
The breadth of the claims - because the current claims encompass the entirety of the non-alkaline pH scale but it is unclear as to whether precipitation would indeed be avoided at all pH encompassed thereby;
The level of predictability in the art - because, although in theory precipitation may be avoided when the composition is non-alkaline, it is difficult to predict whether truly every pH value outside of the alkaline pH range would not lead to precipitation absent specifically disclosed examples;
The amount of direction provided by the inventor - because Applicant does not actually describe a protocol for choosing a particular sugar/lignin composition and pH value thereof for use in the instant application outside of the examples presented in Table 3 where only a pH range of 5.0-5.5 is tested;
The existence of working examples - because Applicant merely describes 3 examples all of which are tested in a narrow pH range of 5.0-5.5 and provides no direction for choosing a composition at, for example, the end points of the pH scale, i.e., 1 or 7; and
Therefore, there exists a Scope of Enablement deficiency for the current claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 14 and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ishitoku et al. (JP 2004049344A – paragraphs cited are directed to those of the attached translation, also note tables from the reference have been translated as well) in view of Clough (US 5,656,070 – cited previously).
With respect to independent claim 13, Ishitoku et al. discloses a method of treating a fluid ([0006], [0017], wherein the fluids disclosed include at least waste water and odorous gases) comprising the steps of:

(b)	allowing the lignocellulosic liquor to react with at least a portion of the sulfide in the fluid, wherein the pH of the composition ranges from 1 to 7 ([0011], wherein the pH is disclosed as acidic) to avoid precipitation.
With regard to Applicant’s recitation of “to avoid precipitation,” the Examiner notes, Ishitoku et al. discloses wherein the effluent used may have any pH as long as it is acidic ([0010]), and, thus, such a pH encompasses the range of 1 to 7 as instantly claimed.  Although silent to specifically stating “to avoid precipitation,” since the reference clearly suggests the entirety of the pH range instantly claimed by Applicant used “to avoid precipitation,” since the same pH range is suggested by Iskitoku et al., such would also provide “to avoid precipitation” since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, in this instance, pH, the properties applicant discloses and/or claims are necessarily present.  If there is any difference between the pH effect of the fluid of Ishitoku et al. and that of the instant claims, the difference would have been minor and obvious.
	With regard to the lignocellulosic liquor comprising one or more lignin-derived compounds and one or more hemicellulose sugar monomers and/or oligomers, Ishitoku et al. clearly discloses wherein the liquor include one or more lignin derived compounds therein 
	With respect to dependent claim 14, Ishitoku et al. discloses wherein the at least one sulfide is present at a first concentration in step (a) and in step (b), the concentration of sulfide is reduced to a second concentration that is lower than the first concentration ([0035]; [0037]).
	With respect to dependent claim 17, Ishitoku et al. discloses wherein calcium or sodium salts may be present in the lignosulfonate ([0009]), as well as wherein calcium hydroxide or caustic can be used for pH adjusting purposes ([0010]); metal ions such as silver, copper or iron are further suggested as optional components ([0016]).  Although silent to wherein the composition is “metal free,” since the reference clearly suggests the metal ions such as silver, copper or iron as “optional,” it would have been obvious to one having ordinary skill in the art to provide for a composition without such metals, i.e., the composition alone, for example, since such is clearly demonstrated as capable of achieving the disclosed purpose on its own, and, thus, the exclusion of the optional metal therefrom could alleviate any additional expenses, etc., associated therewith.  With regard to the presence of calcium or sodium salts as an effluent component or the addition thereof for pH purposes, the Examiner notes, Applicant defines “metal-free” within the specification as filed as “the composition does not contain any metal as metallic compound, metal complex or metal salts except for minor amounts of sodium or calcium ions like sodium and/or calcium acetate and/or carbonate and/or sodium and/or calcium salts of linin that may be found as residues from production process or due to pH adjustments, not exceeding 10% (w/w).” Since Ishitoku et al. suggests such metals as sodium or calcium as present for the same reason as Applicant, one having ordinary skill in the art would recognize the optimal amounts thereof that may remain as effluent components/be added for pH adjustment In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 	With respect to dependent claim 18, Ishitoku et al. fails to explicitly disclose the composition as nitrogen free; the reference, however, does not mention any inclusion of nitrogen within the composition, and, as such, it is the position of the Office that it would have been obvious to one having ordinary skill in the art to provide for the composition as nitrogen free since the composition is disclosed as capable of achieving its intended purpose without nitrogen, and, as such, one having ordinary skill in the art would recognize the addition of nitrogen thereto is not necessary in order to provide for hydrogen sulfide reduction. 
	With respect to dependent claims 19-21, Ishitoku et al. discloses wherein the lignocellulosic liquor is extracted from lignocellulosic biomass as claimed ([0008], wherein softwood and hardwood are suggested as used as the raw material from which the lignocellulosic liquor is extracted).
	With respect to dependent claims 22 and 23, Clough suggests the one or more hemicellulose sugar monomers/oligomers as noted above within the rejection of claim 13, wherein the Examiner notes, it is suggested the type of monomer/oligomer is dependent upon the wood source (col. 6, l. 54-65).  As such, it would have been obvious to one having ordinary skill in the art to provide for a hemicellulose sugar monomer or oligomer as claimed as based on the wood source, i.e., softwood or hardwood, from which the liquor is obtained.
With respect to dependent claim 24, Ishitoku et al. discloses wherein the lignocellulosic liquor comprises an aqueous phase ([0010]).

With respect to dependent claim 26, Clough suggests the hemicellulosic sugar component as present in the spent sulfite pulping liquor, wherein it is noted such can account for 20-25% of the total spent liquor (col. 6, l. 54-65).  As previously noted, Ishitoku et al. suggests wherein the spent sulfite liquor can be used “as is” ([0014]), as well as wherein the lignin sulfonate can be substituted by an amount of methoxyl group ranging from 3-16%, dependent upon whether the wood is softwood or hardwood ([0011]).  Although silent to wherein the hemicellulosic sugar is in excess relative to the lignin-derived compounds, since the Ishitoku et al. suggests wherein the pulp liquor is used as is and Clough suggests wherein 20-25% of a liquor can be the hemicellulosic sugar component, it would have been obvious to one having ordinary skill in the art to try a liquor wherein the hemicellulosic sugar is in excess relative to the lignin derived compounds as based on the source from which the pulp effluent is obtained, i.e., softwood vs. hardwood, and the degree of processing thereto prior to use.
With respect to dependent claim 27, Ishitoku et al. discloses wherein the fluid is a fluid as claimed (PROBLEM TO BE SOLVED; [0003]; [0006]; [0007]; [0017]; [0043]).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishitoku et al. in view of Clough and Taylor (US 8,734,637).
With respect to independent claims 15 and 16, Ishitoku et al. discloses a method of treating a fluid ([0006], [0017], wherein the fluids disclosed include at least waste water and odorous gases) comprising the steps of:

(b)	allowing the lignocellulosic liquor to react with at least a portion of sulfide compounds in the fluid, wherein said sulfide compounds comprise hydrogen sulfide and/or hydrogen sulfide ([0006], [0035], [0037], wherein hydrogen sulfide is disclosed as a component of the fluid), wherein the pH of the composition ranges from 1 to 7 ([0011], wherein the pH is disclosed as acidic) to avoid precipitation.
With regard to Applicant’s recitation of “to avoid precipitation,” the Examiner notes, Ishitoku et al. discloses wherein the effluent used may have any pH as long as it is acidic ([0010]), and, thus, such a pH encompasses the range of 1 to 7 as instantly claimed.  Although silent to specifically stating “to avoid precipitation,” since the reference clearly suggests the entirety of the pH range instantly claimed by Applicant used “to avoid precipitation,” since the same pH range is suggested by Iskitoku et al., such would also provide “to avoid precipitation” since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, in this instance, pH, the properties applicant discloses and/or claims are necessarily present.  If there is any difference between the pH effect of the fluid of Ishitoku et al. and that of the instant claims, the difference would have been minor and obvious.
	With regard to the lignocellulosic liquor comprising one or more lignin-derived compounds and one or more hemicellulose sugar monomers and/or oligomers, Ishitoku et al. clearly discloses wherein the liquor include one or more lignin derived compounds therein 
	Ishitoku et al. suggests the method above, wherein the composition is introduced so as to contact domestic and/or industrial waste water, etc ([0006]).  The reference, however, fails to disclose wherein the composition is introduced into at least a portion of a subterranean formation, and/or used to drill a portion of a subterranean formation so as to contact and react with hydrogen sulfide therein.  Taylor suggests hydrogen sulfide scavenging compositions wherein such contact a stream containing hydrogen sulfide so as to remove the hydrogen sulfide therefrom (col. 1, l. 8-10), wherein the hydrogen sulfide scavenger is used in drilling, production, transport, storage and processing of crude oil, including waste water associated with crude oil production wherein hydrogen sulfide can be encountered (col. 1, l. 15-27; col. 2, l. 45-48).  The scavenger may contact wet or dry gaseous hydrogen sulfide as it is found in the drilling process used for the removal of natural gas from the ground (col. 3, l. 1-10).  Since Taylor suggests the use of a hydrogen sulfide scavenger in treatment of wastewaters, as well as in methods that encompass introduction of such a scavenger into a subterranean formation for drilling, i.e., treating, it would have been obvious to one having ordinary skill in the art to try the composition of the treatment method of Ishitoku et al. in view of Clough in a method encompassing treatment of a treatment/drilling fluid in order to remove hydrogen sulfide therefrom since it is well established in the art that scavengers used in industrial waste water treatment for hydrogen sulfide abatement can be used in methods of drilling/well treatment for removal of hydrogen sulfide therein, as established by Taylor.
Response to Arguments
Applicant’s arguments, with respect to the rejections of claims as set forth in the previous office action have been fully considered and are persuasive in view of Applicant’s amendments to each of the independent claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the pending claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
01/11/22